DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 04/02/2021.

2. 	Claim 1, 9 and 16 has been amended; support for claim 1 is found in orginal claims 2 and 3, support for claim 9 is found in original claim 10 and support for claim 16 may be found in original claim 17 and supported from the instant application specification pages 3 and 7. 
3. 	Claims 2, 3, 10, and 17 have been cancelled.
4. 	Claims 1, 4-9, 11-16 and 18-20 are currently pending.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 1, 4-6, 9, 11-13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al.(GB 2098383) hereinafter Rao in view of Comben et al. (US 3,957,056) hereinafter Comben.
As to claim 1, Rao discloses a battery comprising: a cover ([pg. 1, line 58 and FIG. 1, cover (14)]); a housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12-15 and pg. 4 line 1-4]), the battery element having a bottom ([FIG. 2, pg. 5 line 43]); an element bottom gap ([FIG. 2, pg. 5 line 45]), the element bottom gap defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 2, pg. 5 line 44-46]).

	

    PNG
    media_image1.png
    371
    441
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    362
    435
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    363
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    437
    392
    media_image4.png
    Greyscale


	While Rao discloses a battery and curved sides walls as illustrated in Fig. 4 Rao does not explicitly teach internal surface of sidewall is curved.
	Comben discloses a battery (power-source [Abstract]) and further teaches the 

side wall portions 12 have a radius of curvature approximately equal to one-fourth the distance between the parallel ones of the straight side wall portions 11 [C3L14-7, Fig. 5].

    PNG
    media_image5.png
    311
    515
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the radius of curvature of the sidewalls of Comben to allow universal acceptance of battery configurations.

	As to claim 4, Rao discloses a common headspace (FIG. 1-3, cover (14), connecting straps (54) and (56))

	As to claim 5, Rao discloses the element hangs from a connecting strap cast onto a plurality of lugs ([FIG. 1 and FIG. 2, pg. 6, line 33 -35and line43-45]).

	As to claim 6, Rao discloses the element further comprises a separator interleaved, wrapped around, or enveloping one or more battery grids ([FIG. 5, pg. 2 line 35] and [FIG. 3, separator (42), pg. 4 line 65 - pg.5 line 4]).

	As to claim 9, Rao discloses a battery housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12 and pg. 4 line 1]), the battery element having a side ([FIG. 2, pg. 5 line 61]) and a bottom ([FIG. 2, pg. 5 line 43]); an element side gap, the element side gap being defined by a 
	While Rao discloses a battery and curved sides walls as illustrated in Fig. 4 Rao does not explicitly teach internal surface of sidewall is curved.
	Comben discloses a battery (power-source [Abstract]) and further teaches the 

side wall portions 12 have a radius of curvature approximately equal to one-fourth the distance between the parallel ones of the straight side wall portions 11 [C3L14-7, Fig. 5].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the radius of curvature of the sidewalls of Comben to allow universal acceptance of battery configurations.

	As to claim 11, Rao discloses an element bottom gap ([FIG. 2, pg. 5 line 45]) defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 2, pg. 5 line 45]).
 	As to claim 12, Rao discloses on a cutout is provided in the cell wall ([FIG. 1-4, pg. 6 line 29]) and a connecting strap is provided through the cutout ([pg.8 line 13]), the cutout, connecting strap, ([FIG. 1-4, pg. 6 line 28-32]) and a cover defining a common headspace ([FIG. 1-4]).

claim 13, Rao discloses the cover further comprises two valve assemblies ([FIG. 2 (44), line 30-34]).

	As to claim 16, Rao discloses a battery housing having a base ([FIG. 1 and FIG. 2]), two side walls ([FIG. 4 (52)]), and two end walls ([FIG. 1 and FIG. 2, (22)]); a cell wall spanning between the first and second side walls defining two cells ([FIG. 2 and FIG. 3, (20)]); a battery element provided within a cell ([FIG. 2, (24) and (26), pg. 2 line 12 and pg. 4 line 1]), the battery element having a bottom ([FIG. 2, pg. 5 line 43]) and side edge ([FIG. 2, pg. 5 line 61]); an element bottom gap, the element bottom gap defined in a first and second dimension by the cell width and length, and a third dimension by the distance between the base and bottom of the battery element ([FIG. 4, pg. 5 line 60-61]);
	a first element side gap, the first element side gap being defined by the battery element side edge and a first internal surface of the first side wall of the housing, and a second element side gap, the second element side gap being defined by the battery element side edge and a second internal surface of the second side wall of the housing ([FIG. 2, pg. 5 line 61] Where the second side gap and second sidewall of housing would be the opposing side.), wherein the first and second internal surfaces of the side walls include a convex portion and an inward slope.
	While Rao discloses a battery and curved sides walls as illustrated in Fig. 4 Rao does not explicitly teach internal surface of sidewall is curved.
	Comben discloses a battery (power-source [Abstract]) and further teaches the 



    PNG
    media_image6.png
    389
    387
    media_image6.png
    Greyscale

	As to claim 18, Rao discloses comprising a cover and a common headspace [(FIG. 1- 3, cover (14), connecting straps (54) and (56)]).
 
	As to claim 19, Rao discloses the element hangs from a connecting strap cast onto a plurality of lugs ([FIG. 1 and FIG. 2, pg. 6, line 33-25 and line43-45]).

	As to claim 20, Rao discloses a separator interleaved, wrapped around, or enveloping one or more battery grids ([FIG. 5, pg. 2 line 35] and [FIG. 3, separator (42), pg. 4 line 65 - pg.5 line 4]).


7. 	Claim 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al.(GB 2098383) herein after Rao., in view of Comben et al. (US 3,957,056) hereinafter Comben as applied to claims 1, 4-6, 9, 11-13, 16 and 18-20 aboveand in further view of  (Dunzweiler et al.(US 1922082) herein after Dunzweiler.

	As to claim 7, Rao discloses the walls but is silent on at least one of the two end walls is a reinforced end wall. Dunzweiler discloses a storage battery container and teaches at least one of the two end walls is a reinforced end wall ([pg. 1 lines 43-45, 63-66]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao such that strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

	As to claim 8, Rao discloses the end wall but is silent to the end wall has a thickened portion and a recessed portion. Dunzweiler discloses a storage battery container and teaches the end wall has a thickened portion and a recessed portion ([pg. 1 lines 43-45, 63-66 and line 57-60] and pg. 2 line 31-33). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

claim 14, Rao discloses the end walls as is discussed above but is silent on at least one of the two end walls is a reinforced end wall. Dunzweiler teaches at least one of the two end walls is a reinforced end wall ([pg. 1 lines 43-45, 63-66]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

	As to claim 15, Rao is silent on the end wall has a thickened portion and a recessed portion. Dunzweiler teaches the end wall has a thickened portion and a recessed portion ([pg. 1 lines 43-45, 63-66 and line 57-60] and pg. 2 line 31-33). 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by strengthening the end walls, as taught by Dunzweiler, to improve stability and housing integrity.

Response to Arguments

8. 	Applicants arguments filed 04/02/2021 with respect to claim 1, 9, and 16 have been fully considered but are not persuasive.
9. 	Applicant argues with respect to claim 1 and 9 Rao does not describe an element side gap defined by a battery element side edge. Examiner respectively disagrees since Fig. 2 clearly illustrates a battery side edge and the gap tolerance is cited page 5, lines 59-63, as 1/16 to 1/32 of an inch.

11. 	Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	


	
	Cummins et al. (US 7332243 B2) Battery and Battery Container.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727